SMYTH, Chief Justice.
This interference has to do with dial scales, which are provided with means whereby the operator may, read the weight value of the added counterpoise, as well as the minor load, at a point indicated by the pointer. The issue is one of originality. Ridge had an interview with Massey, Coleman, and Winters, officials of the Winters-Coleman Company, in which, he asserts, he disclosed his idea to them. After this interview, he -says, the Winters-Coleman Company built one or more scales embodying his idea and sold some of them. The three tribunals of the Patent Office are in accord on the proposition that Ridge had a complete conception of the invention in its broader aspects and disclosed the same at that interview, and that whatever work was done by Massey and Ziegler thereafter inured to the benefit of Ridge, under the well-known employer and employé doctrine. Orcutt v. McDonald, 27 App. D. C. 228; Kreag v. Geen, 28 App. D. C. 437; Braunstein v. Holmes, 30 App. D. C. 328; Eastern Dynamite Co. v. Keystone Powder Mfg. Co. (C. C.) 164 Fed. 47. A study of the record and the arguments satisfies us that they are right; at least, that they are not manifestly wrong. In view of this, we must, according to the repeated rulings of this court (Greenawalt v. Dwight, 49 App. D. C. 82, 258 Fed. 982, and cases cited; Kennicott v. Caps, 49 App. D. C. 187, 262 Fed. 641; Hopkins v. Riegger, 49 App. D. C. 188, 262 Fed. 642; Maremont v. Olson, 49 App. D. C. 369, 265 Fed. 1009; Kitselman v. Reid et al., 49 App. D. C. 378, 266 Fed. 256), affirm the decision of the Commissioner, which is accordingly done.
Affirmed.
Mr. Justice HITZ, of the Supreme Court of the District of Columbia, sat in the hearing and determination of this appeal in the place of Mr. Justice ROBB.